Citation Nr: 1630814	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue and weakness.

2.  Entitlement to service connection for sleep apnea (also claimed as insomnia).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include depression and anxiety attacks.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1974 and from February 1980 to May 1997 with service in Southwest Asia.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea (also claimed as insomnia) and for fatigue/weakness, and declined to reopen a claim of service connection for depression and anxiety attacks.  A June 2010 rating decision continued such denials.  In May 2016, a videoconference hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the Veteran's record.  

Based on his statements and testimony, the Veteran's claim of service connection for a psychiatric disability has been adjudicated as limited to the psychiatric entities of depression and anxiety.  However, as a claim of service connection for a particular psychiatric diagnosis encompasses all psychiatric disabilities shown, however diagnosed, the issue has been expanded and recharacterized as stated on the previous page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a disability manifested by fatigue and for sleep apnea, as well as service connection for a psychiatric disability on de novo review are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

1.  A December 2004 Board decision denied the Veteran service connection for depression and anxiety attacks based essentially on findings that the disability did not manifest to a compensable degree within one year of separation from service and that the most probative evidence was against a finding that his psychiatric disability was related to service; he did not appeal that decision within 120 days, and it became final.  Furthermore, evidence received since the December 2004 Board decision includes medical evidence that may support a correlation or link between his psychiatric disability and his pending claims of service connection for sleep apnea and a disability manifested by fatigue; relates to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a psychiatric disability, to include depression and anxiety attacks, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As this decision grants that portion of the claim that is being addressed (that is, it reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

A December 2004 Board decision denied service connection for depression and anxiety attacks, finding that the disability did not manifest to a compensable degree within one year of separation and that the most probative evidence was against a finding that his psychiatric disability was related to service.  He did not appeal the decision within 120 days following; it became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2015).

Generally, when a claim is disallowed, it may not be reopened and granted, and a new claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold, promulgated for "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 C.F.R. § 3.156(a).

The evidence of record at the time of the September 2000 rating decision included the Veteran's service treatment records (STRs), postservice treatment records which show treatment for depression and anxiety, and the Veteran's lay statements (including 2003 June RO hearing testimony).  

Evidence received since the December 2004 Board decision includes an April 2010 VA examination report regarding fatigue/weakness, sleep problems, and depression.  The examiner opined that the cause of the Veteran's fatigue/weakness "is multi-factorial to include obesity, diabetes, sleep apnea, depression, and androgen insufficiency, all of which contribute to the symptoms."  Consideration of the additional evidence with the overall record, particularly in light of the prior conflicting medical diagnoses and attributions pertaining to fatigue, sleep apnea, and depression (as noted in further detail below), along with the potentially interconnected nature of the issues currently on appeal, raises a possibility of substantiating the claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for a psychiatric disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.


REMAND

Disability Manifested by Fatigue and Weakness

The Veteran seeks service connection for a disability manifested by fatigue and weakness.  The Board notes that the Veteran had service in Southwest Asia during the Persian Gulf War era.  Service treatment records (STRs) are silent for findings, treatment, or diagnosis of fatigue.  The first postservice treatment record pertaining to fatigue is a September 1999 VA examination report, including Persian Gulf Registry evaluation, in which the Veteran reported a generalized decreased energy level which his primary care physician has ascribed to depression.  Subsequent clinical treatment records note reports of fatigue as possibly related to hypertension medication Felodipine (October 12, 1999), as possibly related to Xanax taken for generalized anxiety disorder (December 28, 1999), or as possibly secondary to sleep apnea (October 11, 2001).  Clinical treatment records, both private and VA, do not reflect a diagnosis of Chronic Fatigue Syndrome (CFS). 

In April 2010, the Veteran was afforded a VA examination to identify the disability entity which manifests in fatigue and weakness.  The examiner diagnosed "fatigue/weakness."  The cause was listed as "multi-factorial to include obesity, diabetes, sleep apnea, depression and androgen insufficiency, all of which contribute to the symptoms."  [The Board notes that the Veteran is not service-connected for any of the listed factors.]  No opinion was provided as to whether the fatigue is related to service.  Accordingly, the Board finds a remand is warranted for further evidentiary development as the examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

In light of the inadequate exam, the Veteran's service in Southwest Asia during the Persian Gulf War era, and the conflicting medical diagnoses and attributions pertaining to fatigue, a VA examination is necessary to identify the disability entity or entities which manifest in fatigue, and their respective causes.  Specifically, a VA Gulf War examination is warranted. 

It also appears that the Veteran may receive ongoing treatment for fatigue/weakness, sleep problems, and low testosterone levels at the Alvin C. York VA Medical Center (VAMC).  The most recent treatment records, found in the Virtual VA portion of his digital file, are from October 2012.  As records of treatment since may contain pertinent information, and because VA treatment records are constructively of record, they must be sought.

Finally, a June 2012 VA clinical record (in Virtual VA) reflects that the Veteran continues treatment with his private primary care physician, Dr. C.G, "who manages all chronic conditions."  The most recent treatment records from Dr. C.G. are from April 2010.  The AOJ should secure the treatment records from Dr. C.G. since April 2010. 

Sleep Apnea (also claimed as Insomnia)

The Veteran seeks service connection for sleep apnea.  STRs are silent for findings, treatment, or diagnoses of sleep disorders or disturbances in service.  Notably, he denied frequent trouble sleeping upon August 1988 periodic examination and upon January 1999 separation examination.  The first postservice record which notes sleep disturbances is a November 16, 1999, private treatment record, which notes an assessment of moderate situational depression.  That record also notes reports of decreased energy.  An October 11, 2001, clinical record notes possible sleep apnea; severe obstructive sleep apnea was diagnosed in May 2002 upon polysomnography, along with obesity.  [The Board notes that the Veteran is approximately 66 inches tall and weighed approximately 165 pounds in 1988, 201 pounds in November 1995, 203 pounds in August 1997, and 225 pounds in May 2002, the month of his diagnosis of severe obstructive sleep apnea upon polysomnography].    

At his May 2016 hearing, the Veteran testified that he had sleeping problems in service.  Specifically, he explained that he told medical staff at Fort Carson that he was having sleep problems in 1995 or 1996 while in service.  A December 2009 private treatment record confirms that the Veteran has a continuing diagnosis of obstructive sleep apnea during the period on appeal.  Although the Veteran denied sleep problems upon separation from service, he has subsequently testified that he had sleep problems in service.  In consideration of his testimony, his current diagnosis of obstructive sleep apnea, and the lack of competent medical evidence in the claims file to decide the claim, the Board finds that a VA examination and opinion are necessary to determine the nature and cause of any current sleep disorder.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006); 38 C.F.R. § 3.159(c)(4)  (2015).    

It appears that the Veteran may still be receiving treatment for sleep problems from a private provider, Dr. K.L.  The most recent record from Dr. K.L. is dated December 2009.  The AOJ should secure the treatment records from Dr. K.L. since December 2009.
    
Psychiatric Disability, to Include Depression and Anxiety Attacks  

Reopening the claim triggers VA's duty to assist by examining the Veteran and obtaining an advisory medical opinion, particularly in light of the new evidence which indicates that the Veteran's psychiatric disability may be interconnected with his claims for sleep apnea and a disability manifested by fatigue.  The examiner should consider the evidence of record, including the STRs which note a May 1983 report of chronic diarrhea and urinary frequency due to enteritis or anxiety, as well as the Veteran's denials of depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort on August 1988 periodic examination and January 1999 separation from service examination.  [The Board notes that the Veteran has since reported that he was depressed and had anxiety attacks in service.  See June 2003 RO hearing transcript; see also May 2016 Board hearing transcript.]  The examiner should also consider postservice evidence of treatment for anxiety and depression in 1999 following his divorce (and treatment since), a September 1999 report of fatigue (and continuous reports since), and a May 2002 diagnosis of obstructive sleep apnea (with continuous treatment since).     

As noted above, the evidence reflects that the Veteran is still treated by Dr. C.G, "who manages all chronic conditions."  Treatment records from Dr. C.G. since April 2010 should be obtained and associated with the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for sleep troubles since December 2009, and for fatigue and a psychiatric disability since April 2010, and to provide authorizations for VA to secure records of any such private treatment.  

The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, including specifically from Dr. K.L. since December 2009 and from Dr. C.G since April 2010.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should also secure all VA treatment records since October 2012, including specifically treatment records from Alvin C. York VAMC.  

2.  Schedule the Veteran for a Gulf War examination with regard to the claim of service connection for fatigue and weakness.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner should provide opinions that respond to the following:

(a) Does the Veteran have, or has he had at any time during the appeal period, Chronic Fatigue Syndrome (CFS)?  For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a (2015). 

(b) If it is determined that the Veteran has CFS, is at least as likely as not (50 percent or greater) that the condition is related to his period of active service, including time served in the Gulf War?

(c) If the Veteran does not have CFS, does the Veteran have chronic fatigue and weakness which are signs or symptoms of an undiagnosed illness?  If so, the examiner should specifically determine whether the Veteran has objective indications of the symptoms or signs that are identified as due to an undiagnosed illness.

(d) If it is determined that the Veteran's symptoms are due to a known disease or injury (diagnosed versus undiagnosed illness), the examiner is requested to determine whether the underlying disease or injury was incurred during service and, in the case of a disease, is linked to any incident of active duty.  

In this regard, is it at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed illness is related to active service or any incident of service?  

The examiner is advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 

In providing the above opinions, the examiner should consider the April 2010 examination report which assessed fatigue/weakness as "multi-factorial to include obesity, diabetes, sleep apnea, depression and androgen insufficiency, all of which contribute to the symptoms," as well as clinical records (noted above) which note a possible association of fatigue with depression, hypertension medication, anxiety medication, and sleep apnea.  The examiner should comment on such reports and treatment records and reconcile any differences of opinion as necessary.

Complete rationales for all opinions expressed should be included in the examination report.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate.

3. The AOJ should also arrange for the Veteran's claims file to be forwarded to a somnologist to determine the likely cause of his diagnosed obstructive sleep apnea.  The examiner should elicit a history from the Veteran, review his entire record (to specifically include this remand, STRs, and postservice treatment records), and provide opinions that respond to the following:

(a) Please identify the likely cause of the diagnosed obstructive sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/events therein?

(b) Is the Veteran's sleep disability a separate disability apart from his claimed fatigue disability?  Or is the Veteran's fatigue associated with his sleep disability?  

In providing the above opinions, the examiner should consider: the April 2010 examination report which assessed fatigue/weakness as "multi-factorial to include obesity, diabetes, sleep apnea, depression and androgen insufficiency, all of which contribute to the symptoms;" his STRs which show denials of sleep problems in 1988 and 1999; postservice  
clinical records which note reports of sleep disturbances, decreased energy, and moderate situational depression in November 1999; a May 2002 diagnosis of obstructive sleep apnea, the Veteran's body habitus; and his lay testimony that he had sleeping problems, including heavy snoring, in service in 1995 or 1996.  

Complete rationales for all opinions expressed should be included in the examination report.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate.

4.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely cause of his psychiatric disability.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.

(b) Please identify which (if any) diagnosed psychiatric disability entities are acquired, and which are personality disorders or developmental. 

(c) Please identify the likely cause of each acquired psychiatric disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service or any events that occurred during that service?

(d) As to any identified non-acquired psychiatric disability, is it at least as likely as not (a 50% or better probability) that such disability was aggravated (i.e., increased in severity beyond natural progression) by the Veteran's service or any events that occurred during that service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


